Case: 20-60144     Document: 00515860785         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 13, 2021
                                  No. 20-60144
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   Edwin Antonio Argueta-Luna,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 155 182


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Edwin Antonio Argueta-Luna, a native and citizen of El Salvador,
   seeks review of the denial of his application for withholding of removal and
   for protection under the Convention Against Torture (CAT). He does not




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60144      Document: 00515860785          Page: 2    Date Filed: 05/13/2021




                                    No. 20-60144


   challenge the denial of his asylum claim and has therefore abandoned that
   claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          Where, as here, the Board of Immigration Appeals “issued its own
   opinion and elaborated on its own reasoning,” we review only its order
   without considering the Immigration Judge’s decision. Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). We review the BIA’s legal
   conclusions de novo and its factual findings for substantial evidence. Id. at
   517–18.
          To qualify for withholding of removal, an applicant must establish that
   he is more likely than not to be persecuted in the proposed country of removal
   due to his race, religion, nationality, membership in a particular social group,
   or political opinion. 8 U.S.C. § 1231(b)(3); Gonzales-Veliz v. Barr, 938 F.3d
   219, 224 (5th Cir. 2019). Argueta-Luna contends that, if removed to El
   Salvador, he would suffer persecution on account of his membership in the
   particular social groups consisting of “crime victims” or “retaliation
   victims” of the MS-13 gang. The BIA determined that these particular social
   groups are not legally cognizable. Whether a proposed social group is
   cognizable is a question of law, though it turns on findings of fact. Cantarero-
   Lagos v. Barr, 924 F.3d 145, 150 (5th Cir. 2019).
          We have cautioned that particular social groups cannot be circularly
   defined based on the persecution that their members suffer. A group is not
   cognizable if it “is defined by, and does not exist independently of, the
   harm.” Gonzales-Veliz, 938 F.3d at 232. Nor can particular social groups
   encompass a wide cross-section of a country’s population. See id. We have
   specifically declined to recognize as particular social groups various
   permutations of groups of individuals who are subjected to gang violence
   based on their refusal to join gangs or accede to their demands. Orellana-
   Monson, 685 F.3d at 521–22. Under these precedents, Argueta-Luna’s




                                          2
Case: 20-60144     Document: 00515860785           Page: 3   Date Filed: 05/13/2021




                                    No. 20-60144


   proposed particular social groups are not cognizable, and he is ineligible for
   withholding of removal.
          To qualify for CAT protection, an applicant must establish that he is
   more likely than not to be tortured if removed to his home country and that
   the torture would be inflicted or condoned by the state. Chen v. Gonzales, 470
   F.3d 1131, 1138–39 (5th Cir. 2006); 8 C.F.R. § 1208.16(c). The BIA
   determined that the record does not support that Argueta-Luna would be
   tortured by gang members with the acquiescence of a governmental official if
   removed to El Salvador. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th
   Cir. 2015); see also Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017)
   (defining “torture” for purposes of the CAT). His argument that he will be
   tortured based on generalized social conditions in El Salvador is too
   speculative to support CAT relief and is insufficient to compel reversal under
   the substantial evidence standard. See Ramirez-Mejia, 794 F.3d at 493–94.
          The petition for review is DENIED.




                                         3